PER CURIAM.
Affirmed. See Potts v. State, 718 So.2d 757, 759 (Fla.1998) (“Because the court’s ruling [regarding the defendant’s waiver of counsel] turns primarily on an assessment of demeanor and credibility, its decision is entitled to great weight and will be affirmed on review if supported by competent substantial evidence in the record.”); Guilder v. State, 899 So.2d 412, 420 (Fla. *11294th DCA 2005) (holding that “trial court did not abuse its discretion by failing to conduct a proper” inquiry pursuant to Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), where record indicated defendant made, the choice to proceed pro se with a full understanding of his decision).
CANADY, WALLACE, and LaROSE, JJ., Concur.